453 F.2d 752
UNITED STATES of America, Plaintiff-Appellee,v.Freddie Leonard HARROLD, Appellant.
No. 71-2004.
United States Court of Appeals,Ninth Circuit.
Feb. 7, 1972.

James L. Brown (argued), Jerome Supkoff, of Supkoff, Brown & Michaels, Los Angeles, Cal., for appellant.
Kenneth P. Snoke, Asst. U. S. Atty.  (argued), Robert L. Meyer, U. S. Atty., Eric A. Nobles, Chief, Crim. Div., Los Angeles, Cal., for plaintiff-appellee.
Before CHAMBERS, JERTBERG and ELY, Circuit Judges.
PER CURIAM:


1
In view of the intervening decision of United States v. Bass (1971) 404 U.S. 336, 92 S. Ct. 515, 30 L. Ed. 2d 488, the judgment of conviction is vacated and the case is remanded to the district court for reconsideration in the light of the Bass case.


2
So ordered.